Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7, 10-17 and 21-25  have been considered but are moot because a new ground of rejection based on newly provided art Godar is provided to meet the newly amended claim limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7, 11-12, 14-17, 21 and 23-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 17, 21 and 24 of copending Application No. 15/705,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘550 application describe corresponding limitations to 
Claims 1, 4, 6, and 7 are encompassed by claim 11; 
Claims 11, 14, 16 and 17 are encompassed by claim 21;
Claims 21 and 24 are encompassed by claim 1;
Claims 2, 12, and 13 are encompassed by claim 10;
Claim 5 is encompassed by claim 17; and
Claim 15 is encompassed by claim 24. 
The examiner notes that the claims of the ‘550 application include additional limitations not required by the instant application. However, it is appropriate to provide a double patenting rejection of the broad disclosure in view of a narrower disclosure in a co-pending application. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
s 1-5, 7, 11-17 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Valentine et al (2017/0363949) in view of Aggarwal (2019/0313039) and in further view of Godar et al (2020/0174262).  
In regard to claim 1 Valentine discloses a method for generating light field content comprising (:
receiving a plurality of images from a plurality of wide-angle cameras (Valentine Figs 3-4D and pars 83-105 note the plurality of cameras shown in Fig. 3, also note par. 98 each camera may have a wide field of view);
correcting a plurality of input images to compensate for fish-eye effect to determine a plurality of corrected images, the input images captured with a plurality of wide angle cameras, each one of the wide angle cameras to capture a corresponding one of the input images that fully covers a field of view of the head-mounted display (Valentine Fig. 1 and pars. 68-70 note image correction module 122 which corrects the images captured by the plurality of cameras including correction of perspective distortions, also note par. 77 fish-eye lenses may be used which cause perspective distortions, finally note pars 58-67 Figs 3-4 a plurality of wide angle cameras each provide an input image are used together to generate a 360 degree image that fully covers a field of view of an HMD);
interpolating between a first one of the corrected images and a second one of the corrected images to form at least one intermediate image, the first one of the corrected images corresponding to a first one of the wide-angle cameras, and a second one of the corrected images corresponding to a second one of the wide-angle cameras, the first one of the corrected images associated with a first position of the head mounted display and the second one of the corrected images associated with a second position of the head mounted display (Valentine Fig. 1 and par. 54 note interpolation module 114 which can interleave generated images into the captured images, pars 57-59 image stitching module which can generate intermediate video content between particular video content, and par 70 image correction module 122 can interpolate between corrected images to produce virtual content, further 
transmitting the first one of the corrected images, the second one of the corrected images and the at least one intermediate image for rendering on the head mounted display in response to movement of the head-mounted display from the first position to the second position (Valentine Fig. 1 and pars 67-68 note outputting images to HMD 110, also note Fig. 21 and pars 175-179 detecting a change in viewing direction of the user (movement) and transmitting a re-projection of the field of view including first and/or second corrected images and any intermediate images generated by the interpolation 114, stitching 118 and image correction 122 modules). 
It is noted that Valentine does not explicitly disclose that the cameras may be disposed mounted on the head mounted display. However, Aggarwal discloses disposing a plurality of cameras on a head mounted display (Aggarwal Fig. 1 and par. 29 note cameras 105A-D mounted on the HMD). It is therefore considered obvious that one of ordinary skill in the art would recognize the advantage disposing the cameras of Valentine on the head mounted display as suggested by Aggarwal in order to capture images of the surroundings of the user as taught by Aggarwal (Aggarwal par. 29).
Aggarwal further discloses that plural displays may be used to provide a wider field of view in the head mounted display (Aggarwal par. 50). It is noted that neither Valentine nor Aggarwal disclose that the field of view of the head mounted display is larger than a field of view of the wearer. However Godar discloses a head mounted display in which the field of view of the display may be larger than the field of view of the wearer (Godar pars. 155-156 note FOV of the HMD may be adjusted to be 210 degrees horizontal which is larger than the 200 degree field of view of the average wearer). It is therefore considered obvious that one of ordinary skill in the art before the effective filing date of the invention would recognize the advantage of incorporating a large field of view display as taught by Godar in the invention of Valentine in view of Aggarwal in order to improve the viewing comfort of the user as suggested by Godar (Godar par. 156 note adjusting the FOV to prevent a disconnect between a user’s natural FOV and the FOV of the HMD). 
In regard to claim 2 refer to the statements made in the rejection of claim 1 above. Valentine further discloses that the plurality of wide-angle cameras is arranged in at least one camera ring (Valentine Figs 3-4D and pars 83-88 note camera ring shown in Fig.3). 

In regard to claim 4 refer to the statements made in the rejection of claim 1 above. Valentine further discloses that the interpolating includes calculating a disparity between neighboring views of ones of the corrected images to determine an optical flow between the neighboring views of the ones of the corrected images (Valentine pars 54-57 note determining flow fields between related pixels in adjacent images (disparity) to determine an optical flow, also note par. 68-70 note correction module 122 may undistort the captured images). 
In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Valentine further discloses rectifying and aligning the plurality of corrected images, and interpolating the intermediate image based on the rectified and aligned images (Valentine pars 69 note image correction module 122 may rectify undistorted images, also note par 57 note capture correction module 116 which corrects for misalignment of images, also note pars 57-59 stitching module 118 and interpolation module 114 interleaving interpolated images). 
In regard to claim 7 refer to the statements made in the rejection of claim 1 above. Valentine further discloses correcting the plurality of input images includes generating rectilinear images from the plurality of input images (Valentine Fig. 1 and par. 63 note projection module 120 for projecting images onto a planar perspective plane). 
Claims 11-17 describe a system substantially corresponding to the method of claims 1-9 above. Refer to the statements made in regard to claims 1-9 above for the rejection of claims 11-19 which will not be repeated here for brevity. In particular regard to claim 11 Valentine further discloses a plurality of wide-angle cameras (Valentine Fig. 3 note par. 98 each camera may have a wide field of view), a 
Claims 21-24 describe a system substantially corresponding to the method of claims 1-9 above. Refer to the statements made in regard to claims 1-9 above for the rejection of claims 21-25 which will not be repeated here for brevity. In particular regard to claim 21 Valentine further discloses a receiver to receive a plurality of images (Valentine Fig. 1 and par. 43 note network 104 for providing images to image processing system 106), a calibrator to calibrate the wide angle cameras (Valentine pars. 55-57 note capture correction module), a corrector and projector to undistort and project images into rectilinear images (Valentine pars 63-68 note projection module 120 and image correction module 122, for correcting distortion and projecting images to a planar (rectilinear) perspective), and extrinsic calibrator to rectify and align undistorted rectilinear images  (Valentine par. 69 note rectifying images and correcting for rotational misalignments) and a view interpolator to interpolate intermediate views (Valentine pars. 54-57 note interpolation module to interpolate intermediate views). In particular regard to claim 25 valentine further discloses transmitting at least one of an undistorted rectilinear image and an intermediate view in response to coordinates indicating a new perspective from a head mounted display (Valentine pars 175-179). 


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Valentine in view Aggarwal and Godar and in further view of Balogh (2003/0156077).
 In regard to claims 10 and 20  refer to the statements made in the rejection of claims 1 and 11 above. Valentine discloses the generation of a plurality of intermediate views using an interpolation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423